11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Richard Anthony Amparan,                     * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 21761B.

Vs. No. 11-21-00162-CR                       * December 15, 2022

The State of Texas,                          * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment to recite that the “Statute for [the] Offense”
for which Appellant was convicted is “22.021(a)(1)(B)(i), (2)(B), Penal Code.” As
modified, we affirm the judgment of the trial court.